[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER IN ACCORDANCE WITH STIPULATION
These actions constitute an appeal from the damages assessed in connection with the taking of certain real property in the Town of Montville, County of New London, State of Connecticut and more particularly bounded and described in the Statement of Compensation attached hereto as Exhibit A. The matters were referred to the Honorable Arthur H. Healey, a State Trial Referee to review the Statement of Compensation filed by Southeastern Connecticut Regional Resources Recovery Authority (SCRRRA).
The State Trial Referee, having heard the parties on the accompanying Stipulation, and the parties having waived a view of the subject property by the State Trial Referee, finds that Sixty-Four Thousand Dollars ($64,000.00) constitutes reasonable compensation for the taking of the property and approves the Stipulation.
The State Trial Referee further finds that Sixty-Four Thousand Dollars ($64,000.00) was deposited by SCRRRA with the clerk of the court for the use of persons entitled thereto on account of the damages to be awarded, that no other parties assert any claim in the property taken or in the amount deposited, and that such amount shall be paid to UNC by the court forthwith. There shall be no appraisal fees, interest, attorneys' fees or court costs awarded.
BY THE COURT,
Arthur H. Healey Trial Court Referee
Exhibit A
CT Page 12539
SOUTHEASTERN CONNECTICUT REGIONAL        : SUPERIOR COURT RESOURCES RECOVERY AUTHORITY           : v.                                : JUDICIAL DISTRICT OF : NEW LONDON AT NORWICH UNC INCORPORATED, TOWN OF MONTVILLE,     : WATER POLLUTION CONTROL AUTHORITY AND  : THE HARTFORD ELECTRIC LIGHT COMPANY    : JANUARY 28, 1993
STATEMENT OF COMPENSATION
The Southeastern Connecticut Regional Resources Recovery Authority (the "Authority"), the condemnor, represents and states:
1. The condemnor is a resources recovery authority, a political subdivision of the state and a municipal corporation formed pursuant to Chapter 103b of the Connecticut General Statutes and is authorized to condemn property pursuant to Section 7-237bb of the Connecticut General Statutes.
2. The governing body of the condemnor is the Authority.
3. On January 28, 1993, the Authority voted to acquire the hereinafter described property to provide a portion of the groundwater rights required to construct and operate a landfill for the disposal of ash residue resulting from the processing of municipal solid waste and found that the acquisition fulfilled a public purpose.
4. The property to be taken pursuant to this vote and this Statement of Compensation is located in the town of Montville and is more particularly bounded and described as shown on Exhibit A attached hereto.
5. The names of all persons having a record interest in the property are:
         UNC Incorporated The Hartford Electric Light Company Town of Montville, Water Pollution Control Authority
6. The condemnor has determined that the amount of the compensation to be paid to the persons entitled thereto for such property is $64,000.00 and this sum is being deposited with the CT Page 12540 clerk of the superior court in accordance with the provisions of Section 8-130 of the Connecticut General Statutes.
                             SOUTHEASTERN CONNECTICUT REGIONAL RESOURCES RECOVERY AUTHORITY
                             By: __________________________ Roger E. Koontz Silverstone  Koontz Its Attorneys
                                 227 Lawrence Street Hartford, CT 06106 (203) 278-5693 Juris No. 058275
An easement (the "Easement") (i) under the piece or parcel of land described in Exhibit 1 to this Easement (hereinafter the "Premises") for the release into, migration through and the deposit on or in the groundwaters and subsurface soils and formations under the Premises of any contaminants that enter, directly or indirectly, from the piece or parcel of land described in Exhibit 2 to this Easement (hereinafter the "Landfill Property") into the groundwaters underlying the Premises as a result of the presence, operation or construction of a landfill and ancillary equipment for the deposition of ash residue and/or other non-hazardous materials on the Landfill Property, and (ii) on, over, across and under the Premises for the purpose of entering upon and performing tests and procedures and carrying out remediation activities concerning the groundwaters under the Premises.
The terms, conditions and limitation of the aforesaid grant are as follows:
1. The Southeastern Connecticut Regional Resources Recovery Authority (hereinafter "SCRRRA") shall have the following rights, all of which shall be exercised in a manner consistent with all applicable laws and regulations:
    a. to perform tests and procedures to determine the presence of any contaminants in the groundwaters including, but not limited to, the construction, installation, operation and repair of temporary and permanent monitoring wells and associated pumps, piping, CT Page 12541 hardware and equipment ("Groundwater Tests");
    b. to carry out the construction, installation, operation and repair of wells and associated pumps, piping, hardware and equipment for the extraction or in-place treatment of groundwater to remediate the groundwaters from the presence or effects of any contaminants from the Landfill Property ("Remediation Activities");
    c. to enter upon and transport materials over and upon the Premises, on foot or by vehicle, for the purpose of performing Groundwater Tests and/or Remediation Activities, provided, however, that SCRRRA shall provide reasonable advance notice to the owner of the fee simple interest in the Premises (the "Owner") of any such entry; and,
    d. to authorize its agents, contractors, employees, consultants and licensees to exercise any right it possesses under this Easement Agreement.
2. SCRRRA shall Premises and performance of Groundwater Tests or Remediation Activities so as, to the extent reasonably feasible, to minimize interference with any uses or activities which Owner, its successors or assigns may have or be conducting at or upon the Premises. SCRRRA shall restore any affected surface property as nearly as reasonably feasible to its original condition upon completion of Groundwater Tests or Remediation Activities.
3. SCRRRA shall have the exclusive right to withdraw groundwater from the Premises except that Owner shall have the right to withdraw groundwater (i) for the purpose of performing Groundwater Tests and (ii) for the purpose of carrying out Remediation Activities if such Remediation Activities, including the withdrawal of groundwater, are approved in writing by the Commissioner of Environmental Protection of the State of Connecticut or his successor or are required by a federal agency or department and the said Commissioner is notified at least 60 days prior to the withdrawal.
4. SCRRRA hereby expressly agrees to indemnify and hold harmless Owner, and its respective successors and assigns, at all times against any and all manner of claims, suits, actions and demands whatsoever, arising out of (i) the presence, permanent or CT Page 12542 temporary, in or under the Premises of any wastes, pollutants or contaminants from the Landfill Property or (ii) any entry upon the Premises or performance of Groundwater Tests or Remediation Activities and related activities by SCRRRA, its agents, contractors, employees, consultants or licensees; provided, however, that nothing in this section shall be construed or interpreted to require SCRRRA to indemnify or hold Owner, its successors or assigns, harmless against claims, suits, actions and demands arising out of the presence of any wastes, pollutants or contaminants not emanating from the Landfill Property or arising out of the negligent act or omission or willful misconduct of Owner.
5. The grants, covenants and stipulations herein shall be binding on and shall inure to the benefit of the successors and assigns of the holder of any interest in the Premises and of SCRRRA, respectively.
6. Notification pursuant to this Easement shall be by personal delivery or certified mail, return receipt requested, to Owner and to SCRRRA at the address shown on the records of the Tax Collector of the Town of Montville or his successor.
7. The Easement shall be appurtenant to the Landfill Property and shall run with the title to said property.
EXHIBIT 1
DESCRIPTION OF PREMISES
ALL THAT CERTAIN piece or parcel of land located in the Town of Montville, County of New London, State of Connecticut designated as "N/F UNC Resources, Inc., Volume 160/Page 552" on the map entitled "Easement To Be Acquired From UNC Resources, Inc. In Favor Of S.C.R.R.R.A. Fort Shantok Road Montville, Connecticut Project 86-571A Fld. Bk. 660 Date 7-8-91 Sheet No. 1 of 1" and prepared by Lawrence R. Geisler, Jr., Fuss  O'Neill, 146 Hartford Road, Manchester, Connecticut 06040 (a copy of the map is or will be on file in the Office of the Montville Town Clerk), and being more particularly bounded and described as follows:
Beginning at a point which marks the northeastern corner of the property now or formerly of John Lahaniatis and Mary Stevens and the southeastern corner of the parcel herein described, thence along land now or formerly of John Lahaniatis and Mary Stevens CT Page 12543 the following five (5) courses and distances:
1. S 75° 49' 18" W a distance of 90.99';
2. Thence S 75° 49' 19" W a distance of 392.70';
3. Thence S 73° 19' 19" W a distance of 166.10' to a concrete monument;
4. Thence S 75° 06' 19" W a distance of 191.30' to a concrete monument;
5. Thence S 73° 45' 39" W a distance of 120.03' to an iron pin;
Thence along other land now or formerly of UNC Resources, Inc. the following one (1) course and distance:
1. N 07° 09' 50" E a distance of 1006.43';
Thence along land now or formerly of the Central Vermont Railway the following three (3) courses and distances:
1. S 52° 44' 29" E a distance of 126.45';
2. Thence along the arc of a curve to the right having a central angle of 8° 12' 59", radius of 2775.25' and arc length of 397.97' to a point; and
3. Thence S 44° 31' 30" E a distance of 575.58' to the point of beginning.
Containing 10.602 acres, more or less.
serra/ease/propdes 5:1:jem
DESCRIPTION OF LANDFILL PROPERTY
A certain tract or parcel of land, together with the buildings and improvements thereon, situated northerly of relocated Fort Shantok Road in the Town of Montville, County of New London and State of Connecticut and being more particularly shown on a certain map or plan entitled "Fuss  O'Neill Inc Consulting Engineers Manchester, Connecticut Plan Prepared For S.C.R.R.R.A. Route 2A Montville, Ct. Project 86-571A Fld. BK. 605  660 Date 2-28-89 Revision Date (1) CT Page 12544 1-23-90 (2) 12-12-90 (3) 1-6-93 Sheet No. Bl Boundary By K.A. Date 2-28-89 Drafting By K.U. Date 2-28-89 Certification By L.R.G. Date 2-28-89 Hor. Datum C.G.S. NAD '27 Scale: Hor. 1 in. = 100 ft." which premises are more particularly bounded and described as follows:
Beginning at a stone pile (held) at the southwesterly corner of the herein-described tract and the northwesterly corner of land now or formerly of Edward G. Bernat and Beatrice L. Bernat, said stone pile further being located in the easterly line of land now or formerly of United Nuclear Corp.; thence running North 14° 18' 47" West for a distance of 983.28 feet, bounded southwesterly in part by land now or formerly of United Nuclear Corp. and in part by an area designated as "`A' Ownership Undetermined Area = 0.268 Acres" as shown on the above-referenced plan to an iron pipe; thence running North 73° 45' 42" East for a distance of 120.03 feet, in part along a stone wall and in part along a wire fence to a concrete monument; thence running North 75° 06' 19" East for a distance of 191.30 feet to a concrete monument;. thence running North 73° 19' 19" East for a distance of 166.10 feet to an angle point; thence running North 75° 49' 19" East for a distance of 392.70 feet to an angle point; thence running North 75° 49' 19" East for a distance of 90.99 feet to a point, the last five courses bounded northwesterly by land now or formerly of United Nuclear Corp.; thence running South 44° 31' 30" East for a distance of 76.32 feet to an angle point; thence running South 48° 28' 03" West for a distance of 8.26 feet to an angle point; thence running South 44° 31' 30" East for a distance of 158.64 feet to an angle point; thence running along the arc of a curve to the right with a radius of 2,212.54 feet, a central angle of 12° 08' 35" for a distance of 468.92 feet to an angle point; thence running South 32° 22' 55" East for a distance of 342.31 feet to a point at land now or formerly of the State of Connecticut, the last five courses being bounded by land now or formerly of Central Vermont Railway Corp.; thence running South 74° 11' 50" West for a distance of 1,369.83 feet, bounded southeasterly in part by land now or formerly of the State of Connecticut and in part by land now or formerly of Edward G. Bernat and Beatrice L. Bernat to the stone pile held at the point and place of beginning.
Said premises are conveyed together with:
(1) The interest of the Grantors herein, if any, in and to a certain tract or parcel of land consisting of 0.268 acres located westerly of the westerly line of the hereinbefore-described CT Page 12545 property, which area is designated as "`A' Ownership Undetermined Area = 0.268 Acres" on the above-referenced plan.
(2) A certain right-of-way over land now or formerly of the State of Connecticut, to and from relocated Fort Shantok Road, which right-of-way is more particularly described in a Warranty Deed from John T. O'Brien to David S. Isham dated April 25, 1895 and recorded at Volume 27, Page 71 of Montville Land Records.
Reference is hereby made to a Warranty Deed from Stamatios Lahaniatis and Christine Lahaniatis to John Lahaniatis and Mary Stevens dated April 8, 1976 and recorded on April 15, 1976 at Volume 127, Page 712 of Montville Land Records.